Hallam, J.
Plaintiff is located at Port Wayne, Indiana. Defendants deal in automobile supplies at Hawley, Minnesota. On May 30, 1912, plaintiff’s traveling salesman called upon defendants at Hawley and took their written order for a gasolene storage outfit. The order was, by its terms, subject to acceptance at Port Wayne, Indiana. No time was specified in the writing either for its acceptance or for the shipment of the goods. Defendants’ evidence is to the effect that the order was never accepted, save that shipment of the goods was made and invoices mailed to defendants June 28. The goods arrived at Hawley July 16. Defendants refused to receive them and plaintiff brought this action for goods sold. Defendants made two defenses: Pirst, that the order was given upon a condition which was never performed, or a contingency that never happened; and, second, that in no event was the order accepted within a reasonable time. The court submitted both issues to the jury. The jury found for the defendants. Plaintiff moved in the alternative for judgment or for a new trial. Both motions were denied, and plaintiff appeals.
1. Whether this order, taken in connection with words or acts constituting an acceptance, was intended to form a complete contract between the parties, we need not determine. Under the decisions on this subject, which are collected in McLoone v. Brusch, 119 Minn. 286, 138 N. W. 35, this proposition may not be free from doubt. We may assume, however, that such was the intention of the parties.
It is an elementary proposition “that where, in the absence of fraud, accident or mistake, the parties have deliberately put their contract into a writing which is complete in itself, and couched in such langague as imports a complete legal obligation, it is conclusively presumed that they have introduced into the written instrument all material terms and circumstances relating thereto.” *200Wheaton Roller-Mill Co. v. John T. Noye Mnfg. Co. 66 Minn. 156, 159, 68 N. W. 854, 855.
It is also well settled that “where a contract is silent as to the time of performance, the law implies that it is to be performed within a reasonable time;-and, if the contract be in writing, parol evidence of an antecedent or contemporaneous oral agreement is inadmissible to vary the construction to be thus legally implied from the writing itself.” Liljengren F. & L. Co. v. Mead, 42 Minn. 420, 424, 44 N. W. 306, 308.
' Another rule equally well settled, however, is that, in case of a simple contract in writing, it is competent to show by parol that, notwithstanding the delivery of the writing, the parties intended and agreed that it should be operative as a contract only upon the happening of a future contingent event, or the performance of a condition. Westman v. Krumweide, 30 Minn. 313, 15 N. W. 255; Merchants Exchange Bank v. Luckow, 37 Minn. 542, 35 N. W. 434; Smith v. Mussetter, 58 Minn. 159, 59 N. W. 995; Mendenhall v. Ulrich, 94 Minn. 100, 101 N. W. 1057; Samuel H. Chute Co. v. Latta, 123 Minn. 69, 142 N. W. 1048. The purpose and effect of such evidence is to prove a condition precedent to the attachment of any obligation under the written instrument. This is not to vary the written instrument, but to prove that no contract was ever made, that its obligation never commenced. Smith v. Mussetter, 58 Minn. 159, 59 N. W. 995. This doctrine is not inconsistent with Liljengren F. & L. Co. v. Mead, supra, for the evidence there considered did vary the implied terms of the contract. Neither is Graham v. Savage, 110 Minn. 510, 126 N. W. 394, 136 Am. St. 527, 9 Ann. Cas. 1022, inconsistent with the doctrine above stated. In that case the coilrt simply held that parol evidence is not admissible to show that a writing which purports to be a complete written contract is not to be observed according to its terms, but is in fact a sham, designed to be used merely for the purpose of deceit and fraud.
We come now to the question whether there is in this case evidence, to submit to the jury, of an agreement that the delivery of the order was conditional, and that it should become operative only on the happening of a contingency or the performance of a condi*201tion. We tliink there is. The testimony of the defendants was to the effect that plaintiff’s salesman was advised that defendants wanted the outfit for the installation in a garage then under construction ; that they wanted it delivered before the floor of the garage was in, and for that reason wanted it within two weeks time; that the salesman did not know whether he could make delivery within that time or not. He said he could do so if he could get the outfit in Minneapolis, but that, if it became necessary to ship from Fort Wayne, it would be impossible to do so, and that defendants then gave the written order “on condition * * * that if he could deliver the goods in two weeks time, or thereabouts, it would be a deal; otherwise it would be thrown out.” We think this evidence was sufficient to sustain a finding that the delivery of the order was conditional upon ascertainment of the fact that the goods could be delivered in two weeks or thereabouts.
The defense above considered if established was sufficient to sustain the verdict for defendant, but inasmuch as the court submitted both defenses to the jury, and the jury returned only a general verdict for defendant, it is impossible to determine whether the jury found this defense, or the other one, established. It is accordingly necessary to consider the sufficiency of the second defense.
2. The second defense was that, independent of this verbal understanding, the offer was not accepted within a reasonable time. It is elementary that an offer such as this, which requires acceptance by the other party to the negotiation, must be accepted within a reasonable time. Stone v. Harmon, 31 Minn. 512, 19 N. W. 88; Reid v. Northwestern I. & W. Co. 79 Minn. 369, 82 N. W. 672. Defendants’ evidence is that this was not accepted until about 30 days after it was given, and then only by shipment of the goods and mailing of an invoice. The order in this case by its terms called for an acceptance, and, under the circumstances disclosed by the evidence, the jury might find that it was not accepted within a reasonable time.
3. Plaintiff complains that the court sustained objections to evidence offered by it that the time usually required by a mercantile *202establishment to investigate the credit of a firm with whom they have not previously done business is from 10 days to four weeks.
Plaintiff was allowed to prove that it took in this case two weeks to obtain the usual credit information in reference to defendants, that the investigation was made through the usual channels and in the way usually followed by plaintiff. Proof of a custom .among' commercial houses to require for such investigation a length of time varying all the way from 10 days to four weeks could hardly be said to establish any custom at all, unless it be a custom to require at least 10 days for that purpose. Such a custom, if binding on the defendants, might be of some value as evidence in this case. But under well settled rules the custom of business houses could not bind these defendants in the absence of proof that they had knowledge of the custom, or that it had become so general, long established, and notorious that they must be presumed to have knowledge of it. Nippolt v. Firemen’s Ins. Co. of Chicago, 57 Minn. 275, 59 N. W. 191; Earl Fruit Co. v. Thurston Cold-Storage & Warehouse Co. 60 Minn. 351, 62 N. W. 439. There is no proof or offer of proof of any such facts in this case. The objection to this testimony was properly sustained.
Order affirmed.